Filed 3/30/22 P. v. Vargas CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION ONE


THE PEOPLE,                                                    B314912

        Plaintiff and Respondent,                              (Los Angeles County
                                                               Super. Ct. No. ZM064532)
        v.

OSCAR VARGAS,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Ronald Owen Kaye, Judge. Affirmed.
     Oscar Vargas, in pro. per.; Christian C. Buckley, under
appointment by the Court of Appeal, for Defendant and
Appellant.
     No appearance for Plaintiff and Respondent.
             ___________________________________
       On May 4, 2021, Oscar Vargas was charged with assault
with a deadly weapon, making criminal threats, and resisting
arrest. (Pen. Code, §§ 422, subd. (a), 245, subd. (a)(1), 69.)1 The
trial court declared a doubt concerning Vargas’s competence to
stand trial, suspended proceedings, and transferred the matter to
mental health court.
       Three mental health evaluations were completed, the
evaluators reporting that Vargas suffered from bipolar disorder,
presented a danger to himself and others, and was incompetent
to stand trial.
       Based on these reports, the trial court determined that
Vargas was incompetent to stand trial and issued a one-year
order for the use of involuntary psychotropic medication.
(§§ 1368, 1369, 1370.)
       Vargas appeals.
       We appointed counsel to represent Vargas on appeal. After
examination of the record, appointed counsel filed an opening
brief raising no issues and asking this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436, 441-442.)
On February 7, 2022, we sent letters to Vargas and appointed
counsel, directing counsel to forward the appellate record to
Vargas and advising him that within 30 days he could personally
submit any contentions or issues that he wished us to consider.
       Vargas filed a supplemental brief, arguing no substantial
evidence supported the trial court’s ruling because merely being
diagnosed with a mental illness does not demonstrate that a
defendant is incompetent to stand trial. (Williams v. Woodford
(9th Cir. 2004) 384 F.3d 567, 604.) But here the trial court had

        1   Undesignated statutory references will be to the Penal
Code.




                                    2
more than simply a diagnosis, it also had the expert opinion of
several medical health professionals that Vargas was
incompetent to stand trial. This evidence supported the court’s
finding and order.
      We have otherwise examined the entire record and find no
arguable issue exists, and are therefore satisfied Vargas’s
attorney complied with the responsibilities Wende imposes.
                         DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 3